 
 
I 
111th CONGRESS
2d Session
H. R. 4651 
IN THE HOUSE OF REPRESENTATIVES 
 
February 23, 2010 
Mr. Bishop of Utah (for himself and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To prohibit the further extension or establishment of national monuments in Utah except by express authorization of Congress. 
 
 
1.Limitation on further extension or establishment of national monuments in UtahThis proviso of the last sentence of the first section of the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16 U.S.C. 431a), is amended by inserting or Utah after Wyoming. 
 
